Citation Nr: 1218760	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  05-25 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to November 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this case has subsequently been transferred to the RO in Louisville.

When this case was most recently before the Board in July 2011, it was remanded for further development.  It is now before the Board for further appellate action.

Since the time the case was before the Board, service connection for posttraumatic stress disorder has been granted in a January 2012 RO decision.  As the Veteran's claim has been granted in full, this issue is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran meets the percentage requirements for TDIU, as he has a combined rating of 70 percent or more and several disabilities that could be considered as one disability which would meet the requirement of having one disability ratable at 40 percent or more.  

2.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in December 2006.  The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second, third, fourth, and fifth elements outlined in Dingess, via the letter mailed in December 2006.  Therefore, the duty to assist has been met.

The Board notes that the Veteran changed his address twice in the last year.  It appears that all documents were resent to the Veteran's correct addresses, including the July 2011 Board Remand and the most recent January 2012 Supplemental Statement of the Case.

In developing his claim, VA obtained the Veteran's service treatment records (STRs), Social Security Administration (SSA) disability records and VA treatment records.  

The Board has considered the request of the Veteran's representative that this case be remanded for a VA examination to determine whether he is unable to obtain or maintain substantially gainful employment.  However, the record reflects that the Veteran has been provided several VA examination over the course of his appeal, and the Board is of the opinion that these contain sufficient clinical findings so as to allow the Board to render an informed decision in this appeal.  See VA examinations conducted in October 2006, January 2008, and May 2010.  The examination reports reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate findings so as to allow the Board to ascertain the impact of his disabilities on his employability.  Based on the examinations, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal have been met.  38 C.F.R. § 3.159(c) (4). 

There is no reported evidence that has not been obtained.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions. The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  

The Board also finds that there was substantial compliance with the July 2011 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

The July 2011 Board remand required that RO to readjudicate the issue of entitlement to a TDIU following further development related to his PTSD claim.  The RO adjudicated the Veteran's PTSD claim and subsequently adjudicated the Veteran's claim for entitlement to TDIU.  See Supplemental Statement of the Case dated in January 2012.  

Accordingly, the Board will address the claim on appeal. 


II.  Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the Board notes that the Veteran's service-connected disabilities include a 30 percent evaluation for PTSD, 30 percent evaluation for peripheral neuropathy of the right upper extremity, 20 percent for peripheral neuropathy of the left upper extremity, 20 percent evaluation for diabetes mellitus, type II, 20 percent for peripheral neuropathy of the right lower extremity, 20 percent for peripheral neuropathy of the left lower extremity, 10 percent evaluation for coronary artery disease (beginning December 1, 2007); and noncompensable evaluation for erectile dysfunction.  His combined rating for his left and right upper extremities is 40 percent, and his overall combined evaluation is 90 percent.  As noted, to meet the requirement of "one 40 percent disability," disability of one or both upper extremities, including the bilateral factor, will be considered one disability.  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  

The Veteran initially asserted that his service-connected coronary heart disease was the primary causes of his unemployability.  See Veteran's Application for Increased Compensation based on Unemployability dated in November 2006.  The Veteran's representative has more recently put forth that the Veteran was unemployed primarily due to his peripheral neuropathy of his lower extremities.  See May 2012 Appellant's Post-Remand Brief.  

The record indicates that the Veteran worked at a truck driver until approximately 1990.  At that time, the Veteran injured his back.  He received back surgery in 1992 which included fusion of his lower back.  He subsequently was granted benefits from SSA.  The Veteran was found disabled due to his low back pain and chronic ankle sprain.  See SSA disability determination with filing date in December 1991.  In addition, the Veteran has stated throughout the file that he stopped working and retired due to his back injury, which is not service connected.  He has stated numerous times that he is not working because he is retired on disability for his back.  See October 2006 VA examination report; also see May 2007 addendum; also see January 2008 VA examination report.  

An evaluating physician for Illinois Department of Rehabilitation and Bureau of Disability Determinations noted that the Veteran would not be able to return to his former occupation following his back surgery.  The Veteran would be a candidate for sedentary job with minimum walking due to his back disability.  See April 1993 evaluation by the Illinois Department of Rehabilitation Bureau of Disability Determinations.  

The Veteran has had several surgeries in the past including right foot surgery, colon resection for tumor, right knee arthroscopy, right shoulder surgery, cervical spine surgery, back surgery with rods and cardiac stents.  The only surgery which appears to be related to a service connected disability is the cardiac stents.  

As noted above, the Veteran claims that he is unemployable due to his heart disability.  The Veteran was afforded a VA examination in October 2006 for his heart disability to determine the severity of his disorder.  The examiner noted that the Veteran had ischemic heart disease since June 2003, and he had stent placement.  The examiner noted that the Veteran's activity was limited by his back, legs, and thighs and not due to his chest pain.  The Veteran's last reported chest pain was two years and 10 month earlier.  At the time of the examination, the Veteran would swim for exercise and walk a mile.  The examiner concluded that his limitation of activities was due to other disabilities, other than his heart, including right shoulder pain and back pain.

In May 2007, the Veteran reported that his chest had not bothered him but his shoulder and both upper extremities were most disturbing due to dropping things.  The Veteran reported that he tried to walk until his low back pain, knees, ankles and feet pain make him stop.  The Veteran noted that driving is difficult due to low back and lower extremity pain.  The record notes that the Veteran had neuropathic pain due to the cervical and lumbar disc disease.  The Veteran also noted that he had no chest pain since the stent placement.

The Veteran was afforded a peripheral neuropathy examination in January 2008.  See January 2008 VA examination report.  The examiner diagnosed the Veteran with moderate diabetic peripheral neuropathy in the upper and lower extremities.  Id.  He reported only mild impact on his ability to perform chores, shopping, recreation, and traveling, and moderate on his ability to perform exercise and engage in sports.  The examiner noted no limitation at all on his ability to feed, bathe, dress, or groom himself. Id.  The Veteran also specifically reported during this examination that he retired due to low back pain after a motor vehicle accident.  

The Veteran has not alleged that he is unemployable to due to PTSD, but for the sake of completeness, the Board will also consider the impact of his service-connected PTSD on his employability.  The Veteran was afforded a VA examination in May 2010.  The examiner found a GAF score of 60 which denotes moderate symptoms with moderate difficulty in social, occupational, or school functioning.  The GAF score assigned does not reflect that the Veteran is unemployable due to his PTSD disability and his symptomatology appears to be only moderately debilitating.  Currently, he is assigned a 30 percent evaluation for his PTSD disability.

In terms of his educational background, the Veteran graduated from high school and has taken some college courses.  He also attended truck driving school.  

As noted, the October 2006 VA examiner opined that the Veteran's limitation of activities was due to other disabilities, other than his heart, including right shoulder and back disabilities, both of which were status post surgeries.  In fact, the October 2006 VA examiner stated that his heart disability was not having an effect on his daily activities as he had not had chest pain in years.  See October 2006 VA examination report.  The examiner's conclusion that the Veteran's primary limitation is due to back and shoulder disability is consistent with other evidence that overwhelmingly shows that the Veteran retired due to nonservice-connected disability (his back disability).  

The Board acknowledges the Veteran's representative statement that the Veteran can no longer drive a truck any longer due to peripheral neuropathy.  In this regard, the Board notes that the October 2006 VA examiner did note that the Veteran complained of lower extremity pain, and such complaints are noted elsewhere in the record.  First, the Board notes that the Veteran does not necessarily need to work as a truck driver.  Also, the medical evidence of record as well as lay statements have concluded that the Veteran can actually no longer drive a truck due to his back disability, and the Board believes such findings and reports in medical records to be more persuasive than the assertion put forth by the representative.  This is particularly so given the specific findings during the January 2008 VA examination that the peripheral neuropathy had only a mild impact on his ability to perform chores, shopping, recreation, and traveling, and a moderate only on his ability to perform exercise and engage in sports.  

Furthermore, although service connection was recently granted for PTSD, the Board finds the most probative evidence regarding the severity of that disorder to be the results of his most recent VA examination in which the examiner assigned a GAF score of 60 which does not indicate unemployability, but rather, denotes moderate symptoms with moderate difficulty in social, occupational, or school functioning.  

The Board recognizes that, even if not single service connected disability is so severe as to render him unemployability, TDIU can be established if it is determined that all of his service-connected disabilities in combination do so.  In this regard, however, it must also be considered that the 90 percent schedular evaluation currently in effect recognizes very severe industrial impairment resulting from his disorders.  Nevertheless, given the absence of significant symptoms associated with his heart disorder, and the moderate nature of impairment associated with his peripheral neuropathy and PTSD, the Board concludes that the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


